DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 has been considered by the examiner.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-11 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (JPH0880488A) in view of EPA (Task 7 Study Report, 2011) and Bakar et al. (AIP conference proceedings, 2013).

In regard to claim 1, Kataoka et al. is directed to a post-treatment process for producing a phosphorus product from wastewater (e.g. a method of removing phosphorus from treated water after […] treatment of organic wastewater) [Paragraph 0003], the process comprising:
a) treating wastewater with a biological treatment step [Paragraph 0003, 0006] so as to produce the following phosphate-containing wastewater that has been treated to remove biomass (e.g. sludge) and other impurities, said biomass and other impurities not including dissolved phosphates (e.g. no phosphate removal step is described by Kataoka), wherein the biological treatment step produces a biological sludge (e.g. activated sludge) and a biologically treated wastewater (e.g. biologically treated wastewater) [Paragraph 0008];
b) creating phosphate-containing flocs from the biologically treated wastewater by adding aluminum-based flocculent [Paragraph 0005], where after the phosphate-containing flocs are separated from the remaining biologically treated wastewater by using a physical separation step (e.g. sedimentation, followed by separation) [Paragraph 0010], whereby the main reaction of step b) will inherently result in the formation of metal phosphates;

d) separating the hydroxide of the flocculent (15) from the formed alkali metal phosphate (14) of step c)  [Paragraph 0011, Fig. 1], and
e) obtaining the phosphorus product in a form of a liquid phosphate salt (e.g. calcium phosphate in water) [Paragraph 0010], wherein the liquid phosphate obtained in this step e) is crystallized (e.g. precipitated) [Paragraph 0014] as Na3PO4 * nH20 crystals from a Na3PO4 liquid when sodium hydroxide [Abstract] is the alkaline agent utilized in step c).

Kataoka et al. disclose a) biologically treated wastewater [Paragraph 0003] but does not explicitly disclose the specific forms of treatment(e.g. with a mechanical treatment step producing a mechanical sludge and a mechanically treated wastewater).

The EPA reference discloses the two basic primary and secondary stages in wastewater treatment which involves using bacteria (e.g. biological treatment), sedimentation tanks and filtration (e.g. mechanical treatment) to remove organic matter and excess bacteria from sewage in order to remove contaminants and purify the waste effluent [pg. 2, para 3; pg. 3 para 2-3; pg. 5 para 3]. The EPA reference and Kataoka are analogous inventions in the field of waste water treatment. Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a mechanical treatment step in addition to biologically treatment of the waste water disclosed by Kataoka as required in step a). One of ordinary skill in the art would have been motivated to do so because it is common practice in wastewater treatment to purify the waste for reuse in industrial or agricultural purposes (EPA [pg. 5 para 3]).



Kataoka’s preferred embodiments are directed to an aluminum flocculent. However, the reference also discloses aluminum sulfate, polyaluminum chloride, ferric chloride, or ferric polysulfate (polyferrous) aluminum or iron flocculants [Paragraph 0002]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an iron salt flocculent such as the ferric chloride disclosed by Kataoka. One of ordinary skill in the art would have been motivated to utilize an iron salt in the process described by Kataoka because iron salts are often more efficient than aluminum ones [Bakar et al., Page 524, last paragraph]. Furthermore, the use of an iron salt flocculent would inherently lead to the formation of phosphates of iron in step b) and iron hydroxide when contacted with the alkaline agent.

In regard to claim 2, Kataoka et al. disclose a physical separation step (e.g. sedimentation) [Paragraph 0010].

In regard to claims 3 and 18-19, Kataoka et al. disclose an iron chloride in the form of ferric chloride [Paragraph 0002].
In regard to 6-7 and 20-21, Kataoka disclose an alkaline agent (e.g. NaOH or KOH) added to adjust the pH to 11 or more [Paragraph 0010]. The reference does not explicitly disclose the concentration of these components within the claimed range. It would have been obvious to one of 

In regard to claims 9 and 22-24, Kataoka et al. disclose precipitating the phosphate [Paragraph 0014] in a precipitation tank (13). The reference does not explicitly disclose crystallizing from a Na3PO4 liquid obtained in step e) by decreasing the temperature. However, this is a common and well-known technique whereby solubility of the solute decreases by reduction in temperature for the precipitation of crystals.

In regard to claim 10, Kataoka et al. disclose further reacting the phosphate with a calcium salt to form calcium phosphate [Paragraph 0010].


    PNG
    media_image1.png
    353
    473
    media_image1.png
    Greyscale
In regard to claim 11, Kataoka et al. disclose returning the alkaline supernatant liquid (15) (e.g. sodium hydroxide created in the reaction) to the stirring tank (5) and neutralizing and therefore recycled to step c) for use as the alkali metal hydroxide.





	In regard to claim 17, Kataoka et al. disclose a physical separation step performed by using a decanter centrifuge (e.g. centrifugal dehydrator) [Paragraph 0014].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (JPH0880488A) in view of EPA (Task 7 Study Report, 2011) and Bakar et al. (AIP conference proceedings, 2013) and further in view of King et al. (1975).
	In regard to claim 12, Kataoka et al. disclose an iron chloride in the form of ferric chloride [Paragraph 0002] but does not disclose converting the formed hydroxide to ferric chloride using HCL and recycling to step b).

	King et al. is directed to recovery and reuse of coagulant from treatment of water and wastewater [Title]. Iron is recovered using hydrochloric acid [Page 46]. The acid method of iron recovery is feasible with both sulfuric acid and hydrochloric acid useful in the process [Page 31].

.

Response to Arguments
The rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendments to the claim.

Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.

 Applicant argues (Pg. 7) the Kataoka reference lacks and does not suggest both the specific forms of wastewater treatment of step a). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Kataoka does not explicitly teach a mechanical pretreatment step, mechanical treatment step producing a mechanical sludge and a mechanically treated wastewater, the EPA reference discloses the two basic primary and secondary stages in wastewater treatment which involves using bacteria (e.g. biological treatment) and sedimentation tanks and filtration (e.g. mechanical treatment) to remove organic matter and excess bacteria from sewage in order to remove contaminants and purify the waste effluent [pg. 2, para 3; pg. 3 para 2-3; pg. 5 para 3]. Mechanical and biological treatment is common practice in wastewater treatment to purify the waste for reuse in industrial or agricultural purposes (EPA [pg. 5 para 3]).

Applicant argues (Pg. 7) the Kataoka reference lacks and does not suggest the step of hydroxide provision of step c). This argument is not persuasive. Kataoka discloses a step of adding an alkali metal agent such as sodium hydroxide [Abstract, Paragraph 0010] to the flocs.


    PNG
    media_image1.png
    353
    473
    media_image1.png
    Greyscale
Applicant argues (Pgs. 7-8) the Kataoka reference lacks and does not suggest the separation step d). This argument is not persuasive. Fig. 1 is presented to illustrate the prior art process. After the addition of the alkaline agent (10) in Kataoka, a separation step is demonstrated where alkaline supernatant liquid (15) and phosphate material (14) are separated.

Applicant argues Kataoka does not teach the claimed separation step d), separating iron hydroxide from the formed alkali metal phosphate and only the liquid fraction goes forward to step e) and crystallization to obtain crystals and pure phosphate liquid.  This argument is not persuasive. In Kataoka, he liquid phosphate component (14) (e.g. a liquid containing precipitated phosphate solids) is 3PO4 * nH20 crystals from a Na3PO4 liquid when sodium hydroxide [Abstract] is the alkaline agent utilized in step c).

Applicant argues (Pg. 8) there is nothing in Kataoka that hints at the removal and recovery of iron hydroxide as performed in the process of the present invention. In response to this argument, Kataoka’s preferred embodiments are directed to an aluminum flocculent. However, the reference also discloses aluminum sulfate, polyaluminum chloride, ferric chloride, or ferric polysulfate (polyferrous) aluminum or iron flocculants [Paragraph 0002]. Utilization of an iron salt flocculent such as the ferric chloride disclosed by Kataoka would inherently lead to the formation of phosphates of iron in step b) and iron hydroxide when contacted with the alkaline agent. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). [MPEP 2123].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        March 10, 2022